Citation Nr: 0909815	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-21 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1955 to December 1958, and from July 1960 to 
June 1963, and in the United States Coast Guard from July 
1963 to September 1973, and in the United States Navy from 
January 1974 to November 1977.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDING OF FACT

The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful occupation 
consistent with his education and employment experience.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has concluded the veteran's service connected 
disabilities have rendered the veteran unemployable.  The 
veteran's service-connected disabilities include diabetes 
mellitus, Type II (DMII) with erectile dysfunction, rated as 
40 percent disabling; peripheral neuropathy of the right 
lower extremity, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right upper 
extremity, rated as 10 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
diabetic retinopathy, rated as noncompensably disabling.  In 
combination the veteran's service connected disabilities are 
rated as 80 percent disabling.  

The regulations provide that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

The Veteran's service connected disabilities meet the 
schedular requirements for TDIU, as he has one disability 
rated as at least 40 percent disabling and in combination his 
disabilities are rated as 80 percent disabling.  

The Veteran's non-service connected disabilities include 
degenerative joint disease of the hands, legs and back.  

The Veteran contends he is no longer able to work due to his 
peripheral neuropathy of his hands and feet.  He testified in 
January 2009 at his videoconference before the undersigned 
Veterans Law Judge that his loss of sensation in his feet 
made it difficulty for him to negotiate ladders as required 
in his work.  He recalled falling off a ladder while working.  

The Veteran's educational and vocational history is as 
follows:  He completed the 9th grade.  He joined the service 
where he completed course work for a Graduate Equivalency 
Diploma (GED).  In service his occupational specialties 
included being a chef and seaman.  After his retirement from 
the service he attended vocational school.  He worked driving 
a truck and then was self employed in the heating and air 
conditioning business.  He installed heating and air 
conditioning units, performed repairs on those units and on 
large appliances.  

On his January 2008 VA Form 21-8940 he indicated he last 
worked in 2000.  On an earlier September 2004 VA Form 21-
8940, he wrote the he had last worked in 1997, but had tried 
to obtain work since becoming disabled.  

The Veteran's private physician in July 2004, October 2006, 
December 2006, and November 2008, letters has stated the 
Veteran is unable to work.  He listed the Veteran's disorders 
as including diabetes mellitus, hypertension, diabetic 
neuropathy and hyperlipidemia, and in 3 of the 4 letters 
indicated that it was a consequence of the veteran's diabetes 
that he was unable to work.  

A VA Nurse Practictioner in April 2008 stated that neither 
the Veteran's current service-connected nor non-service 
connected conditions rendered him unemployable for physical 
and/or sedentary work.  

In weighing the two opinions, the Board noted first that the 
Veteran's private physician has treated him since 1999 and 
been able to observe him on many occasions.  In addition, the 
findings on Nerve Conduction Studies performed in November 
2006 are consistent with the Veteran's complaints of loss of 
sensation and pain in his hands and feet.  The difficulties 
reported by the Veteran are consistent the sensory deficits 
found on examination.  The nature of his work required manual 
dexterity and physical agility to perform which would be 
difficult with the sensory impairment in all of his 
extremities.  

The April 2008 VA examination report consists of a rather 
long series of questions, clearly a form, that is answered 
with, in the main, only yes or no.  There is nothing in the 
report which indicates the examiner listened to and was aware 
of the Veteran vocational history and performance.  When 
answering the questions as to whether the Veteran's was 
retired, "no" was written.  The evidence clearly 
demonstrates the Veteran had retired first from the service 
and then from his civilian occupation.  There was no effort 
at explanation for why the sensory impairment of the 
Veteran's hands would not make it difficult to function in a 
work situation, (particularly this Veteran whose job would 
entail holding and manipulating tools).   

This record, in the Board's view, favors the conclusion that 
it is as likely as not that the veteran's service connected 
disabilities render him unemployable.    


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


